Citation Nr: 0205132	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-16955	)	DATE
	)
	)             

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Whether an April 1946 RO rating decision was based on clear 
and unmistakable error (CUE) in failing to assign a 60 
percent rating for residuals of a shell fragment wound of the 
right thigh.



REPRESENTATION

Appellant represented by:	The American Legion







INTRODUCTION

The veteran had active service from June 1943 to December 
1944.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1999 RO decision that denied a claim that an 
April 1946 RO rating decision was based on CUE in failing to 
assign a 60 percent rating for residuals of a shell fragment 
wound of the right thigh.  In a January 2001 decision, the 
Board denied the CUE claim.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In an April 2001 motion 
to the Court, the VA Secretary requested that the Board 
decision be vacated and the case remanded for the Board to 
address the applicability of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (2000).  
In a June 2001 order, the Court granted this motion, and the 
case was subsequently returned to the Board.  By an October 
2001 letter, the Board gave the veteran and his 
representative an opportunity to submit additional evidence 
and argument, and additional written argument was submitted 
by the representative in April 2002.


FINDING OF FACT

An unappealed April 1946 RO decision, that increased the 
rating for residuals of a shell fragment wound of the right 
thigh, from 10 percent to 20 percent, was reasonably 
supported by the evidence then of record and prevailing legal 
authority, and the decision was not undebatably erroneous.


CONCLUSION OF LAW

There was no CUE in the April 1946 RO decision as to the 
rating assigned for residuals of a shell fragment wound of 
the right thigh.  38 U.S.C.A. § 5109A (West 1991 & Supp. 
2001); 38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from June 1943 to December 
1944.  His service medical records show that he sustained a 
shell fragment wound to the right groin in January 1944.  
Thereafter, a psychiatric disorder was diagnosed.  A December 
1944 physical examination noted a scar in the right groin 
that demonstrated good mobility with little underlying 
fibrosis.  There was a similar scar in the left groin.  There 
was slight swelling, but no pitting edema of the right leg, 
and no apparent muscle fibrosis under the thigh scars.  In 
December 1944, the veteran was given a Certificate of 
Disability for Discharge from service on the basis that he 
was unfit due to a psychoneurosis manifested by various 
symptoms including a complaint of incapacitating pain in the 
right groin where he was wounded by a shell fragment in 
January 1944; it was pointed out that the shell fragment 
wound had healed well and should cause no difficulty.  

In January 1945, the veteran claimed service connection for 
residuals of a right leg wound.

A May 1945 RO decision granted service connection and a 10 
percent evaluation (under Code 0321) for cicatrices of the 
right groin due to gunshot wound.  The decision also granted 
service connection for psychoneurosis and assigned a 50 
percent evaluation.

At a January 1946 surgical consultation conducted for the VA, 
the veteran reported that a shell fragment grazed his left 
thigh and entered the right groin; he said it did not 
penetrate all the way through and had to be removed.  He 
complained of swelling of the right leg with moderate walking 
and numbness of the right thigh.  The examiner noted the 
right thigh scar, and reported that it was well healed and 
painless, but there was an area of hypesthesia in the upper 
adductor region supplied by L2.  Straight leg raising was 
normal bilaterally and there was no pain associated with hip 
motion.  Measurement of the legs showed some enlargement of 
the right with slight pitting edema in the right calf.  The 
examiner opined that the edema was due to fibrosis about the 
saphenous and femoral veins as a result of the scar present 
in the groin.  The diagnoses were healed asymptomatic scar of 
the right groin; chronic edema of the right leg secondary to 
the right groin scar; and hypesthesia of the adductor surface 
of the right thigh secondary to the groin scar.  The examiner 
attributed a moderate amount of disability to the disorders 
diagnosed.

The veteran also underwent a neuropsychiatric examination in 
January 1946.  Physical examination showed a diffuse scar of 
the right groin, with normal reflexes, muscle power, and 
gait.  The veteran had some vague non-organic sensory changes 
over the right thigh and leg.  A mild psychoneurosis was 
diagnosed.

An April 1946 RO decision increased the rating, from 10 to 20 
percent (and continued to cite Code 0321), for cicatrices of 
the right groin due to gunshot wound.  The RO proposed a 
rating reduction, from 50 to 10 percent, for the psychiatric 
disorder.  A May 1946 RO letter notified the veteran of this 
action and his right to appeal, and he did not appeal.  

The veteran underwent VA compensation examinations in April 
1947.

In a July 1947 decision, the RO reviewed the veteran's 
ratings under the new rating schedule, as directed by Public 
Law 458 of the 79th Congress.  A 20 percent rating continued 
to be assigned for residuals of a shell fragment wound of the 
right thigh, now rated under Code 5315 for Muscle Group XV 
injury.  A 10 percent rating for the psychiatric disorder was 
continued.  Service connection and a noncompensable rating 
were also established for a left thigh scar.  The veteran was 
notified of this rating action and did not appeal.

Medical evidence from later years describes the changing 
nature and severity of the veteran's disabilities, and there 
were additional RO rating actions.  As to the right lower 
extremity, an August 1952 RO decision increased the rating to 
30 percent for residuals of a right thigh wound.   In January 
1967, the RO granted secondary service connection and a 10 
percent rating for right lower extremity circulatory 
deficiency (as due to the right thigh wound residuals).  In 
November 1968, the RO granted an increased rating to 20 
percent for the right lower extremity circulatory deficiency 
(now described as right lower extremity venous insufficiency 
with varicose veins and thrombophlebitis).  In August 1997, 
the RO granted an increased rating to 40 percent for right 
lower extremity venous insufficiency with varicose veins and 
thrombophlebitis.

In a February 1998 decision, the RO granted a total 
compensation rating bases on individual unemployability.  The 
veteran's service-connected conditions at this time included 
residuals of a shell fragment wound of the right thigh with 
Muscle Group XV injury (rated 30 percent), right lower 
extremity venous insufficiency with varicose veins and 
thrombophlebitis (rated 40 percent), an anxiety reaction (10 
percent), and left thigh scar (0 percent).  The combined 
compensation rating for these conditions, under the combined 
ratings table of 38 C.F.R. § 4.25, was 60 percent.  (The 
Board notes that the combined rating for the right lower 
extremity conditions also would be 60 percent under 38 C.F.R. 
§ 4.25.)

In a June 1998 memorandum, the veteran's representative 
contended that the veteran was "entitled to retroactive 
benefits back to date of discharge from service due to his 
combat inflicted wounds."  In an October 1998 memorandum, 
the representative said that the instant claim was not for a 
100 percent rating from the date of discharge, but was for an 
"equitable rating for severity of his combat wounds at the 
time of discharge as compared to the present rating.  The 
gravity and chronicity of wounds should be equalized.  These 
wounds were and are permanent."  In a later October 1999 
memorandum, the representative said that the veteran's shell 
fragment wound was initially rated 10 percent from the date 
of discharge, that it was currently rated 60 percent, and 
that it should be rated 60 percent from the date of 
discharge.  In a March 1999 memorandum, the veteran's 
representative said:

The basis of our claim for 60% back to 
12-30-44 is a rating dated April 27, 1946 
when the claim was rated 60% from 12-30-
44 and reduced to 30% from 6-27-46.

Your attention is directed to a Comp and 
Pension exam dated 1-31-46.  The 
diagnosis is edema, right leg, chronic.  
The edema is due to fibrosis about the 
saphenous vein and the femoral vein.  A 
moderate amount of disability exists.

This veteran's compensation should be 
reinstated retroactively to 6-27-46.  

The representative then went on to descibe right lower 
extremity findings at a December 1966 compensation 
examination.

The RO interpreted the representatives assertions as a claim 
that the April 1946 rating decision contained CUE in failing 
to assign a 60 percent rating for residuals of a shell 
fragment wound to the right thigh.  The RO denied this CUE 
claim in April 1999.  Subsequent statements from the veteran 
and his representative contain no specific allegations as to 
CUE in the April 1946 RO decision.  

II.  Analysis

A.  VCAA

The April 2001 motion by the VA Secretary, and the June 2001 
Court order granting such motion, direct that the Board 
address whether there has been compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, 114 
Stat. 2096 (2000), with respect to the veteran's claim that 
there was CUE in an April 1946 RO rating decision in failing 
to assign a 60 percent rating for residuals of a shell 
fragment wound of the right thigh.

In brief, the VCAA, and a companion VA regulation, provide 
that the VA shall notify a claimant of the evidence necessary 
to substantiate a claim, and the VA has a duty to assist in 
developing evidence pertinent to a claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  However, a CUE claim is adjudicated based on 
evidence of record at the time of the VA decision which 
allegedly was based on CUE, and thus there is no more 
evidence to be developed in such a claim.

The early case law from the Court, following enactment of the 
VCAA, including near the time of the motion/Court order in 
the present appeal, was that cases involving almost any VA 
claim had to be remanded to determine the applicability of 
the VCAA.  See, e.g., Holliday v. Principi, 14 Vet.App. 280 
(2001).  However, the case law has evolved, and the Court has 
more recently recognized that the VCAA does not apply and 
remands are not required in a number of situations, including 
CUE claims.  See Parker v. Principi, 15 Vet.App. 407 (2002); 
Dobbin v. Principi, 15 Vet.App. 323 (2001); Baldwin v. 
Principi, 15 Vet.App. 302 (2001); Livesay v. Principi, 15 
Vet.App. 165 (2001).

In sum, the VCAA has no applicability to the pending CUE 
claim.

B.  CUE claim

An April 1946 RO decision increased, from 10 percent to 20 
percent, the rating for the veteran's service-connected 
residuals of a shell fragment wound of the right thigh.  The 
veteran did not appeal the decision and it is considered 
final, unless it is found to have been based on CUE.  The 
veteran maintains the April 1946 RO decision was based on CUE 
in failing to assign a 60 percent rating for residuals of a 
shell fragment wound of the right thigh.  

Final RO decisions are accepted as correct in the absence of 
CUE.  Where CUE is found in a prior RO decision, such 
decision will be reversed or revised and, for the purposes of 
authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal or revision of the 
prior decision on the grounds of CUE has the same effect as 
if the decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law that, when called to the attention 
of later reviewers, compels the conclusion, with which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, it 
must be shown that the correct facts, as they were known at 
the time, were not before the adjudicator (disagreement as to 
how the facts should have been weighed will not suffice) or 
the law in effect at the time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  See Brown v. Principi, 15 Vet.App. 421 (2002); 
Pierce v. Principi, 240 F.3d 1348 (Fed.Cir. 2001); Baldwin v. 
West, 15 Vet.App. 302 (2001) and 13 Vet.App. 1 (1999); Bustos 
v. West, 179 F.3d 1378 (Fed.Cir. 1999); Link v. West, 12 
Vet.App. 39 (1998); Caffrey v. Brown, 6 Vet.App. 377 (1994); 
Damrel v. Brown, 6 Vet.App. 242 (1994); Fugo v. Brown, 6 
Vet.App. 40 (1993); Russell v. Principi, 3 Vet.App. 310 
(1992).

At the time of the April 1946 rating decision, evidence on 
file included historical medical evidence since service and 
recent January 1946 VA examinations.  A January 1946 surgical 
examination noted an asymptomatic right groin scar, some 
right leg edema felt to be associated with the scar, and some 
hypesthesia of the right thigh adductor surface; the examiner 
felt that the disability was moderate in degree.  A January 
1946 neuropsychiatric examination included a physical 
examination of the right lower extremity; the examination 
noted a right groin scar, non-organic sensory complaints, and 
generally normal functioning of the right lower extremity.

The April 1946 RO decision listed Code 0321 for the right 
thigh wound residuals.  Code 0321 is from the VA's 1933 
Schedule for Rating Disabilities and it provides for a 10 
percent rating for certain symptomatic scars.  Inasmuch as 
the April 1946 rating decision increased the rating, from 10 
percent to 20 percent, for the right thigh wound residuals, 
it appears likely the RO was actually rating under a code for 
muscle injury, such as Code 3177 of the VA's 1933 Schedule 
for Rating Disabilities (that code provided that injury to 
Muscle Group XV is rated 10 percent when moderate, 20 percent 
when moderately severe, and 30 percent when severe).  
Subsequent to the April 1946 RO decision, Congress passed a 
law (Public Law 458 of the 79th Congress, enacted in June 
1946) which adopted the VA's new 1945 Schedule for Rating 
Disabilities and directed that the VA apply the new rating 
schedule provisions to ratings since the first of April 1946.  
In compliance with the new law, in July 1947 the RO reviewed 
the veteran's ratings and continued to hold that residuals of 
the right thigh wound were 20 percent disabling under new 
Code 5315 (that code provides that injury to Muscle Group XV 
is rated 10 percent when moderate, 20 percent when moderately 
severe, and 30 percent when severe). 

The veteran's representative argues that the April 1946 RO 
decision was based on CUE for failing to assign a 60 percent 
rating for the condition.  It is unclear to the Board, but 
this assertion by the representative, as to retroactive 
entitlement to a 60 percent rating, may be derived from the 
veteran's current combined 60 percent rating for his service-
connected right lower extremity disabilities.  In any event, 
the veteran and his representative appear to argue CUE based 
on medical evidence and the status of the veteran's 
disability in the years after the April 1946 RO decision.  A 
determination of CUE must be based on evidence which was of 
record when the subject RO decision was made; later medical 
evidence and changes in the status of the disability are 
irrelevant in a CUE determination.  See, e.g., Pierce, supra.

The file shows the correct facts were before the RO when it 
made its April 1946 RO decision, which increased the rating 
from 10 percent to 20 percent for the residuals of a shell 
fragment wound of the right thigh, and the RO correctly 
applied the legal authority on ratings which was then in 
effect.  A mere disagreement with how the RO weighed the 
evidence in April 1946 will not suffice to establish CUE, and 
at most this veteran and his representative only assert such 
a general disagreement.  The statements by the veteran's 
representative are only broad-brush CUE allegations and do 
not articulate specific errors of facts or law in the April 
1946 RO decision which would compel a conclusion, to which 
reasonable minds could not differ, that residuals of a right 
thigh wound should have been rated more than 20 percent (let 
alone 60 percent as alleged).  

From the evidence of record at the time of the April 1946 RO 
decision, and then existing rating authority, a reasonable 
adjudicator could have concluded that the veteran's residuals 
of a shell fragment wound to the right thigh were no more 
than 20 percent disabling.  Undebatable error in the April 
1946 decision is not shown.  The Board finds that the April 
1946 RO decision, which increased the rating for residuals of 
an shell fragment wound of the right thigh from 10 percent to 
20 percent, was not based on CUE.  Therefore, the Board 
denies the claim that there was CUE in the April 1946 RO 
decision in failing to assign a 60 percent rating for 
residuals of a shell fragment wound of the right thigh.


ORDER

The claim that there was CUE in an April 1946 RO decision, in 
rating residuals of a shell fragment wound of the right 
thigh, is denied.




		
	L.W. TOBIN
	Member, Board of Veterans' Appeals


	IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

